NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 5 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KASEY F. HOFFMANN,                              No.    17-16997

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-01382-GEB-DB
 v.

LASSEN COUNTY; JULIE M.                         MEMORANDUM *
BUSTAMANTE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                       Argued and Submitted May 16, 2019
                              Pasadena, California

Before: NGUYEN and OWENS, Circuit Judges, and BAYLSON,** District Judge.

      Plaintiff-Appellant Kasey F. Hoffman appeals the district court’s grant of

summary judgment in favor of Defendants-Appellees Lassen County and Julie M.

Bustamante, the County Clerk-Recorder, in his 42 U.S.C. § 1983 action. While he



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael M. Baylson, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
was incarcerated, Hoffman wrote Defendants a letter requesting a marriage license.

Hoffman alleges that Defendants violated his substantive due process right when it

denied his request on the ground that marriage applicants need to appear in person

in the County Clerk’s office. We have jurisdiction under 28 U.S.C. § 1291, and we

vacate and remand.

      There is no dispute that the letter Lassen County Deputy Clerk Michele J.

Yderraga sent Hoffman was inaccurate or incomplete, in that the letter failed to

mention that state law exempted incarcerated individuals from appearing in person.

See Cal. Fam. Code §§ 359(a), 426. On this incomplete record, the district court

properly granted summary judgment for Defendants on Hoffmann’s municipal

liability claim under Monell v. New York City Department of Social Services, 436

U.S. 658 (1978). The single denial letter alone is insufficient to raise a genuine

dispute of material fact as to whether any policy or custom of Lassen County

caused Hoffman to suffer constitutional injuries. See Castro v. County of Los

Angeles, 833 F.3d 1060, 1073–76 (9th Cir. 2016) (en banc) (discussing

requirements to establish municipal liability under Monell); Navarro v. Block, 72

F.3d 712, 714 (9th Cir. 1995), as amended on denial of reh’g (9th Cir. 1996)

(“Proof of random acts or isolated events is insufficient to establish custom.”).

      However, Hoffman, who was pro se below, attempted to secure further

discovery. Because questions remain as to Defendants’ policy and practices,


                                          2
including whether Defendants failed to take corrective action, we vacate and

remand for the district court to order any other discovery necessary to develop the

record. On remand, the district court will have discretion to allow plaintiff to

proceed taking into account the inaccuracy in the letter sent to him. The district

court may reconsider summary judgment after appropriate discovery.

      VACATED AND REMANDED.

      We award costs to Hoffman.




                                          3